Exhibit 10.3
INTERCOMPANY BALANCE SETTLEMENT
AND RELEASE AGREEMENT
This Intercompany Balance Settlement and Release Agreement, dated as of
August 10, 2011 (this “Release”), by and among the parties hereto is being
executed and delivered pursuant to Sections 2.6(h) and 2.7(j) of that certain
Stock Purchase Agreement dated as of the date hereof (the “Stock Purchase
Agreement”) by and between Grubb & Ellis Company, a Delaware corporation
(“Seller”), and IUC-SOV, LLC, a Delaware limited liability company
(“Purchaser”). Capitalized terms used in this Release without definition have
the respective meanings given to them in the Stock Purchase Agreement. This
Release is being executed and delivered by Seller and each of the Acquired
Companies.
WHEREAS, pursuant to the Stock Purchase Agreement, Seller, among other things,
sold all of the issued and outstanding shares of common stock of the Company to
Purchaser, and Purchaser is causing the Company and each other Acquired Company
to execute and deliver this Release;
WHEREAS, the financial position, liquidity and prospects (among other things) of
the Acquired Companies will be substantially improved as a result of the
transactions and agreements contemplated by the Stock Purchase Agreement; and
WHEREAS, the Acquired Companies have agreed to waive all rights to company
reimbursement (“Side B”) and company liability (“Entity”) coverage under all
directors and officers (“D&O”) insurance policies maintained by Seller,
including a waiver of any right to seek reimbursement for indemnification
payments made to directors and officers and for claims against the Acquired
Companies.
NOW, THEREFORE, Seller and each Acquired Company, for good and valuable
consideration, including the transactions and agreements contemplated by the
Stock Purchase Agreement and the mutual releases and agreements contemplated by
this Release, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, hereby agree as follows:
Acquired Company General Release
Each Acquired Company (each, an “Acquired Company Releasing Person”) hereby
releases and forever discharges Seller and its Subsidiaries (other than the
Acquired Companies) (“Seller Released Persons”) from any and all claims,
demands, Actions, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at Law and
in equity, which each Acquired Company Releasing Person now has, has ever had or
may hereafter have against the respective Seller Released Person arising
contemporaneously with or prior to the Closing or on account of or arising out
of any matter, fact or event occurring contemporaneously with or prior to the
Closing, including but not limited to (i) all rights and obligations under that
certain Services Agreement dated as of January 1, 2011 by and among Seller, the
Company and the other parties thereto (the “Services

 

 



--------------------------------------------------------------------------------



 



Agreement”), (ii) all other Contracts and arrangements, and rights and
obligations under such Contracts and arrangements, between an Acquired Company
Releasing Person, on the one hand, and any Seller Released Person, on the other
hand, (iii) all intercompany payables and any other financial obligations or
amounts owed to any Acquired Company Releasing Person by any Seller Released
Person and (iv) rights to indemnification or reimbursement from any Seller
Released Person, whether pursuant to organizational document, contract or
otherwise; provided, however, that nothing contained herein shall operate to
release (i) any obligations of any Seller Released Person under the Stock
Purchase Agreement or any of the Transaction Documents, (ii) any monetary or
other obligations arising under the Subcontracted Management Agreements with
respect to services performed after the Closing, (iii) any obligations under any
Contracts entered into by any Seller Released Party as an agent for one or more
third parties relating to the provision of real estate services, including
leasing and sales brokerage and (iv) any indemnification and related obligations
of the Seller Released Persons under the Subcontracted Management Agreements (or
any previously expired or terminated sub-management agreements between an
Acquired Company and Grubb & Ellis Management Services, Inc. “GEMS”) to the
extent arising after the Closing. For the avoidance of doubt, with respect to
clause (iv) of the preceding proviso, any outstanding claim or request, and any
known (by the officers of the Acquired Companies) claim or request, for
indemnification under the Subcontracted Management Agreements (in each case as
of the Closing) shall be released pursuant to the foregoing sentence, and any
new claim or request for indemnification under the Subcontracted Management
Agreements asserted after the Closing and unknown as of the Closing (even if
related to pre-Closing facts, events or circumstances) will not be released
pursuant to the foregoing sentence. Each Acquired Company Releasing Person
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Seller Released Person or D&O insurer, based
upon any matter purported to be released hereby.
“Subcontracted Management Agreements” shall mean the property management
services subcontract arrangements between GEMS and the Acquired Companies
described under Item 21 of Section 4.6 of the Disclosure Schedule.
Each Acquired Company hereby forever waives any and all rights to Side B and
entity coverage under all D&O insurance policies maintained by any Seller
Released Person, including without limitation all rights to and under Insuring
Agreement I.B and I.C of ACE American Insurance Policy DON G24583879 002,
National Union Fire Insurance Company Policy 013901552, Axis Insurance Company
Policy MCN736092012010 and Beazley Insurance Company Policy V1133F100101. The
waiver by each Acquired Company includes a waiver of any right to seek
reimbursement for indemnification payments made by such Acquired Company to any
of its directors and officers and for any claims against such Acquired Company.
Each Acquired Company further agrees to cooperate with each Seller Released
Person to obtain policy endorsements reflecting and consistent with this waiver
from all applicable D&O insurers, including but not necessarily limited to ACE
American Insurance Policy, National Union Fire Insurance Company Policy, Axis
Insurance Company and Beazley Insurance Company.

 

2



--------------------------------------------------------------------------------



 



Without in any way limiting any of the rights and remedies otherwise available
to any Seller Released Person, each Acquired Company Releasing Person shall
indemnify and hold harmless each Seller Released Person from and against any
loss, liability, claim, damage (including incidental and consequential damages)
or expense (including costs of investigation and defense and reasonable attorney
fees) whether or not involving third party claims, arising directly or
indirectly from or in connection with (i) the assertion by or on behalf of the
Acquired Company Releasing Party of any claim or other matter purported to be
released pursuant to this Release or (ii) the assertion by any third party of
any claim or demand against any Seller Released Person, which claim or demand
arises directly or indirectly from, or in connection with, any assertion by or
on behalf of the Acquired Company Releasing Person against such third party of
any claims or other matters purported to be released pursuant to this Release.
Seller General Release
Seller, on behalf of itself and each of its Subsidiaries (other than the
Acquired Companies) (each, a “Seller Releasing Person”) hereby releases and
forever discharges each Acquired Company (“Acquired Company Released Persons”)
from any and all claims, demands, Actions, obligations, contracts, agreements,
debts and liabilities whatsoever, whether known or unknown, suspected or
unsuspected, both at Law and in equity, which each Seller Releasing Person now
has, has ever had or may hereafter have against the respective Acquired Company
Released Person arising contemporaneously with or prior to the Closing or on
account of or arising out of any matter, fact or event occurring
contemporaneously with or prior to the Closing, including but not limited to (i)
all rights and obligations under the Services Agreement, (ii) all other
Contracts and arrangements, and rights and obligations under such Contracts and
arrangements, between a Seller Releasing Person, on the one hand, and any
Acquired Company Released Person, on the other hand, (iii) all intercompany
payables and any other financial obligations or amounts owed to any Seller
Releasing Person by any Acquired Company Released Person and (iv) rights to
indemnification or reimbursement from any Acquired Company Released Person,
whether pursuant to organizational document, contract or otherwise; provided,
however, that nothing contained herein shall operate to release (i) any
obligations of any Acquired Company Released Person under the Stock Purchase
Agreement or any of the Transaction Documents, (ii) any monetary or other
obligations arising under the Subcontracted Management Agreements with respect
to services performed after the Closing, (iii) any obligations under any
Contracts entered into by any Seller Released Party as an agent for one or more
third parties relating to the provision of real estate services, including
leasing and sales brokerage and (iv) any indemnification and related obligations
of the Acquired Companies under the Subcontracted Management Agreements (or any
previously expired or terminated sub-management agreements between an Acquired
Company and GEMS) to the extent arising after the Closing. For the avoidance of
doubt, with respect to clause (iv) of the preceding proviso, any outstanding
claim or request, and any known (by the officers of the Seller) claim or
request, for indemnification under the Subcontracted Management Agreements (in
each case as of the Closing) shall be released pursuant to the foregoing
sentence, and any new claim or request for indemnification under the
Subcontracted Management Agreements asserted after the Closing and unknown as of
the Closing (even if related to pre-Closing facts, events or circumstances) will
not be released pursuant to the foregoing sentence. Each Seller Releasing Person
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Acquired Company Released Person, based upon
any matter purported to be released hereby.

 

3



--------------------------------------------------------------------------------



 



Without in any way limiting any of the rights and remedies otherwise available
to any Acquired Company Released Person, each Seller Releasing Person shall
indemnify and hold harmless each Acquired Company Released Person from and
against any loss, liability, claim, damage (including incidental and
consequential damages) or expense (including costs of investigation and defense
and reasonable attorney fees) whether or not involving third party claims,
arising directly or indirectly from or in connection with (i) the assertion by
or on behalf of the Seller Releasing Party of any claim or other matter
purported to be released pursuant to this Release or (ii) the assertion by any
third party of any claim or demand against any Acquired Company Released Person,
which claim or demand arises directly or indirectly from, or in connection with,
any assertion by or on behalf of the Seller Releasing Person against such third
party of any claims or other matters purported to be released pursuant to this
Release.
General
If any provision of this Release is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Release will remain in
full force and effect. Any provision of this Release held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
Each current Subsidiary of Seller as of the date of this Release shall be a
third party beneficiary of this Release and shall be entitled to all legal and
equitable rights, benefits and remedies of any nature whatsoever (including
rights of enforcement) as if it were a party hereto, even if such Subsidiary of
Seller shall cease to be a Subsidiary of Seller at any time after the date of
this Release.
This Release may not be changed except in a writing signed by the person or
persons against whose interest such change shall operate. This Release shall be
governed by and construed under the laws of the State of New York without regard
to principles of conflicts of law.
By signing below, each Acquired Company Releasing Person and Seller Releasing
Person expressly waives any benefits of Law which may provide:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS, HER OR ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE,
WHICH IF KNOWN BY HIM, HER OR IT MUST HAVE MATERIALLY AFFECTED HIS, HER OR ITS
SETTLEMENT WITH THE DEBTOR.”
All words used in this Release will be construed to be of such gender or number
as the circumstances require.
*******

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned have executed and delivered this
Intercompany Balance Settlement and Release Agreement as of the date set forth
in the first paragraph hereof.

            SELLER:

GRUBB & ELLIS COMPANY,
a Delaware Corporation
      By:   /s/ Michael Rispoli         Name:   Michael Rispoli        Title:  
Executive Vice President and
Chief Financial Officer     

          ACQUIRED COMPANIES:    
 
        DAYMARK REALTY ADVISORS, INC.,
a Delaware corporation,    
 
       
By:
  /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
  Title:   President and CEO    
 
        NNN REALTY ADVISORS, INC.,
a Delaware corporation,    
 
       
By:
  /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
  Title:   President and CEO    
 
        GRUBB & ELLIS REALTY INVESTORS, LLC,
a Virginia limited liability company,    
 
       
By:
  /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
  Title:   President and CEO    

[Signature Page 1 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                      NNN/ROC APARTMENT HOLDINGS, LLC,
a Virginia limited liability company,    
 
                    By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Member    
 
                        By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title:   President and CEO    
 
                    By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Member    
 
                        By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
                   
 
          By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
              Title:   President and CEO    
 
                    NNN APARTMENT HOLDINGS, LLC,
a Virginia limited liability company,    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                        By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title:   President and CEO    

[Signature Page 2 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                          NNN ENCLAVE APARTMENTS LEASECO, LLC,
a Delaware limited liability company,    
 
                        By:   NNN/ROC Apartment Holdings, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Member    
 
                                By:   /s/ Todd A. Mikles                        
          Name: Todd A. Mikles                 Title:   President and CEO    
 
                            By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Member    
 
                                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                                    By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
                       
 
              By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
                  Title:   President and CEO    

[Signature Page 3 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                          NNN HIGHBROOK LEASECO, LLC,
a Delaware limited liability company,    
 
                        By:   NNN/ROC Apartment Holdings, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Member    
 
                                By:   /s/ Todd A. Mikles                        
          Name: Todd A. Mikles                 Title:   President and CEO    
 
                            By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Member    
 
                                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                                    By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
                       
 
              By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
                  Title:   President and CEO    

[Signature Page 4 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                          NNN LANDING APARTMENTS LEASECO, LLC,
a Delaware limited liability company,    
 
                        By:   NNN/ROC Apartment Holdings, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Member    
 
                                By:   /s/ Todd A. Mikles                        
          Name: Todd A. Mikles                 Title:   President and CEO    
 
                            By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Member    
 
                                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                                    By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
                       
 
              By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
                  Title:   President and CEO    

[Signature Page 5 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                          NNN PARKWAY CROSSING LEASECO, LLC,
a Delaware limited liability company,    
 
                        By:   NNN/ROC Apartment Holdings, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Member    
 
                                By:   /s/ Todd A. Mikles                        
          Name: Todd A. Mikles                 Title:   President and CEO    
 
                            By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Member    
 
                                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                                    By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
                       
 
              By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
                  Title:   President and CEO    
 
                        NNN COLLATERALIZED SENIOR NOTES, LLC,
a Delaware limited liability company,    
 
                        By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                            By:   /s/ Todd A. Mikles                          
Name: Todd A. Mikles             Title: President and CEO    

[Signature Page 6 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                  NNN PARK AT SPRING CREEK LEASCO, LP,
a Texas limited partnership,    
 
                By:   NNN Apartment Holdings, LLC,
a Virginia limited liability company,
Its General Partner    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
               
 
      By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
          Title:   President and CEO    
 
                NNN 6320 LAMAR, LLC,
a Virginia limited liability company,    
 
                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                    By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    
 
                NNN 816 CONGRESS, LLC,
a Delaware limited liability company,    
 
                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                    By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    

[Signature Page 7 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



              NNN LENOX C-F MEMBER, LLC,
a Delaware limited liability company,    
 
            By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    
 
            NNN MET CENTER 10 SPE, LLC,
a Delaware limited liability company,    
 
            By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO       NNN/SOF AVALLON MEMBER, LLC,
a Delaware limited liability company,    
 
            By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    

[Signature Page 8 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                  NNN 200 GALLERIA MEMBER, LLC,
a Delaware limited liability company,    
 
                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                    By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    
 
                GRUBB & ELLIS HOUSING, LLC,
a Virginia limited liability company,    
 
                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
                    By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    
 
                NNN ST. CHARLES LEASECO, LLC,
a Delaware limited liability company,    
 
                By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Managing Member    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
               
 
      By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
          Title:   President and CEO    

[Signature Page 9 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                      NNN SANCTUARY AT HIGHLAND OAKS LEASECO, LLC,
a Delaware limited liability company,    
 
                    By:   Grubb & Ellis Housing, LLC,
a Virginia limited liability company,
Its Managing Member    
 
                        By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member    
 
                   
 
      By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
          Title:   President and CEO    
 
                    NNN SANCTUARY AT HIGHLAND OAKS TRUSTEE, LLC,
A Delaware limited liability Company,    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Sole Member,    
 
                        By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    
 
                    BELTWAY 8 MANAGER, LLC,
a Delaware limited liability company,    
 
                    By:   Sponsor Manager, LLC,
a Delaware limited liability company,
Its Managing Member,    
 
                        By:   /s/ Todd A. Mikles                           Name:
Todd A. Mikles             Title: President and CEO    

[Signature Page 10 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



              TRIPLE NET PROPERTIES REALTY, INC.,
a California corporation,    
 
            By:   /s/ Todd A. Mikles                   Name: Todd A. Mikles    
    Title: President and CEO    
 
            GRUBB & ELLIS RESIDENTIAL MANAGEMENT, INC.,
a Delaware corporation,    
 
            By:   /s/ Todd A. Mikles                   Name: Todd A. Mikles    
    Title: President and CEO    
 
            SPONSOR MANAGER, LLC,
a Delaware limited liability company,    
 
            By:   NNN Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    
 
            DAYMARK CAPITAL, LLC,
a Delaware limited liability company,    
 
            By:   Daymark Realty Advisors, Inc.,
a Delaware corporation,
Its Sole Member,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    

[Signature Page 11 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



                  NNN SERIES A HOLDINGS, LLC,
a Delaware limited liability company,    
 
                By:   NNN Collateralized Senior Notes, LLC,
a Delaware limited liability company,
Its Sole Member    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
               
 
      By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
          Title:   President and CEO    
 
                NNN 200 GALLERIA, LLC,
a Delaware limited liability company,    
 
                By:   NNN 200 Galleria Member, LLC,
a Delaware limited liability company,
Its Sole Member    
 
                    By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Managing Member,    
 
               
 
      By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
          Title:   President and CEO    
 
                OAK PARK OFFICE CENTER, LLC
a Delaware limited liability company,    
 
                By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Manager,    
 
                    By:  /s/ Todd A. Mikles                       Name: Todd A.
Mikles           Title:   President and CEO    

[Signature Page 12 to the Intercompany Balance Settlement and Release Agreement]

 

 



--------------------------------------------------------------------------------



 



              PLANTATIONS AT HAYWOOD, LLC
a Delaware limited liability company,    
 
            By:   Plantations at Haywood Member, LLC
a Delaware limited liability company
Its Sole Member,    
 
           
 
  By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Manager,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    
 
            PLANTATIONS AT HAYWOOD MEMBER, LLC
a Delaware limited liability company,    
 
            By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Manager,    
 
           
 
  By:   /s/ Todd A. Mikles
 
Name: Todd A. Mikles    
 
      Title:   President and CEO    

[Signature Page 13 to the Intercompany Balance Settlement and Release Agreement]

 

 